DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang et al., US Patent Application Publication no. 2005/0075993 [Jang].
Regarding claims 1, 9, 10, 13 and 14, Jang discloses a control system, comprising 
a learning device that is configured to execute learning processing of a controller by machine learning in which learning data defining a relationship between input data and output data is used [artificial neural network model predicative controller, paragraphs 0004 and 0132], and 
a control device having a control part that is configured to use the controller to control an operation machine [controller coordinator, paragraph 0004], 
wherein the learning device further comprises a generation part that is configured to generate attribute information comprising statistics of the previously obtained input data and output data [a probability density function is calculated based on a training data set, paragraphs 0076 and 0132]; and 
the control device further comprises: 
an acquisition part that is configured to acquire the attribute information, and an evaluation part that is configured to evaluate, based on comparison of the attribute information with at least one of new input data newly input to the controller and new output data output from the controller with respect to the new input data, to what extent at least one of the new input data and the new output data deviates from the statistics [the coordinator determines whether the probability density function indicates that new input data patterns (data which deviates from the training data) would lead to unreliable artificial neural network control, paragraph 0132].
Regarding claims 2 and 3, Jang further discloses a change part that is configured to change at least one of the new input data and the new output data based on the extent of deviation evaluated by the evaluation part, wherein the change part is configured to do not use at least one of the new input data and the new output data based on the extent of deviation evaluated by the evaluation part, and the control part is configured to use another controller different from the controller to control the operation machine [the coordinator uses a parallel-running neural adaptive controller in place of artificial neural network model predicative controller when the probability density function indicates that new input data patterns (data which deviates from the training data) would lead to unreliable artificial neural network control, paragraph 0132]. 
Regarding claims 4 and 11, Jang further discloses that the attribute information further comprises a measurement amount comprising at least one of information regarding an environment in which the operation machine operates and information regarding a state of the operation machine that are measured previously by a measurement device, and the evaluation part is configured to evaluate, based on comparison of the attribute information with a new measurement amount measured by the measurement device when at least one of the new input data and the new output data is generated, to what extent the new measurement amount deviates from the measurement amount [new data patterns are compared to training data patterns to determine reliability of the artificial neural network control, paragraphs 0005-013 and 0132.  The input data necessarily relates to operation machine environment or state].
Regarding claim 5, Jang further discloses that the information regarding the environment comprises information regarding a time at which the operation machine is controlled by the control part [the input data is information about the system while the system is controlled by the controller, paragraphs 0005-0013 and 0132].
Regarding claim 6, Jang further discloses a setting part that is configured to set a reference for performing comparison between the new measurement amount and the measurement amount by the evaluation part [probability density function, paragraphs 0076 and 0132].
Regarding claim 7, Jang further discloses that the input data and the output data comprise numerical data, the attribute information comprises maximum value and minimum value of the input data and the output data, and the evaluation part is configured to evaluate to what extent at least one of the new input data and the new output data deviates from the maximum value and the minimum value [input data and training data are organized into ranges or regions (which are defined by minimum and maximum values) in order to determine whether new input data deviates from the training data enough to lead to unreliable artificial neural network control, paragraph 0132].
Regarding claim 8, Jang further discloses that the input data and the output data comprise numerical data, the attribute information comprises probability distributions of the input data and the output data, and the evaluation part is configured to evaluate, based on values of the probability distributions, to what extent at least one of the new input data and the new output data deviates from the input data and the output data [the coordinator determines whether the probability density function indicates that new input data patterns (data which deviates from the training data) would lead to unreliable artificial neural network control, paragraph 0132].
Regarding claim 12, Jang further discloses a measurement device that is configured to measure information regarding a state of the operation machine, wherein the generation part is configured to generate the attribute information based on the information regarding the state [the coordinator determines whether the probability density function indicates that new input data patterns (data which deviates from the training data) would lead to unreliable artificial neural network control, paragraph 0132].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chang et al., US Patent no. 4,494,207 discloses a control system that analyzes output data of redundant controllers and disabled a controller that outputs data that deviates from expected output data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL B YANCHUS III whose telephone number is (571)272-3678. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL B YANCHUS III/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        September 30, 2022